              Case 1:20-cv-00119-JGK Document 21 Filed 07/31/20 Page 1 of 2




                                            WWW.MKCLAWGROUP.COM
                                       LAW OFFICES OF MICHAEL K. CHONG, LLC

             NEW YORK:                               FORT LEE:                            HOBOKEN:
   1250 BROADWAY, 36TH FL. STE. 300        2 EXECUTIVE DRIVE, STE. 240            300 HUDSON STREET. STE. 10
     NEW YORK, NEW YORK 10001              FORT LEE, NEW JERSEY 07024             HOBOKEN, NEW JERSEY 07024
          (212) 726-1104                         (201) 947-5200                       (201) 708-6675
       FAX (212) 726-3104                    FAX (201) 708-6676                     FAX (201) 708-6676

                                              * Please Reply to: FORT LEE       EMAIL: MKC@MKCLAWGROUP.COM




                                                 July 31, 2020

Honorable John G. Koeltl                            Application granted.
United States District Judge                        SO ORDERED.
United States District Court                        New York, NY       /s/ John G. Koeltl
Southern District of New York                       July 31, 2020 John G. Koeltl, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 1007-1312
VIA ECF

                                       Re: Ventura et. al v. Putnam Gardens Parking Corp. et. al
                                           Civil Action No. 1:20-cv-000119

Dear Judge Koeltl:

       My office represents the Plaintiff in this action. Your Honor entered an Order (DE 19) requiring an
Order to Show Cause for Default Judgment against the defendant corporation be filed by August 14, 2020.

       I am writing to request an extension of time, to September 30, 2020, to file the Order to Show Cause.

        I was out of state beginning June 25 for approximately four weeks for my father’s final illness and
the arrangements after his death. During my absence, my office had to adjourn my entire calendar, and
request extensions of deadlines. As a result, when I returned to the office, I returned to a full calendar of
court conferences and imminent deadlines to work on. In addition to my workload, consistent with Korean
custom and tradition, as the only son, I have responsibilities to my mother to handle all matters that are the
aftermath of my father’s death. I have been working 14 to 16 hours a day, including weekends, to manage
my personal and professional responsibilities.

        I recognize the requested extension is a lengthy one. In determining the length of extension to request,
I carefully weighed my responsibility to my client to expeditiously move his case toward conclusion, with
my responsibility to both my client and the Court to prepare thorough and complete pleadings for the Order
to Show Cause, and to ensure that I carefully review my client’s claims and proofs to ensure that all of his
damages claims are presented.

       For these reasons, I respectfully request an extension of time to September 30, 2020 to file the Order
to Show Cause.
      Case 1:20-cv-00119-JGK Document 21 Filed 07/31/20 Page 2 of 2
                                                                      Page |2


Thank you for your consideration of my request.

                                    Respectfully submitted.

                                    s/ Michael K. Chong

                                    Michael K. Chong
